Case: 12-40207       Document: 00512137120         Page: 1     Date Filed: 02/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2013
                                     No. 12-40207
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAMIRO MORIN-DAVILA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1685-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Ramiro Morin-Davila appeals the sentence imposed following his guilty
plea conviction for being found in the United States after a prior deportation.
In his opening brief, Morin-Davila argued that his sentence was procedurally
and substantively unreasonable because the district court (1) did not explain
why it imposed a supervised release term despite United States Sentencing
Guidelines § 5D1.1(c), which states that supervised release should not ordinarily
be imposed on removable aliens; (2) gave no notice of its intent to depart from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40207      Document: 00512137120    Page: 2   Date Filed: 02/06/2013

                                  No. 12-40207

§ 5D1.1(c) by ordering supervised release; and (3) failed to take § 5D1.1(c) into
account. In his reply brief, Morin-Davila concedes that his arguments are now
foreclosed by United States v. Dominguez-Alvarado, 695 F.3d 324, 329-30 (5th
Cir. 2012); however, he wishes to preserve his claims for possible further review.
      Our review is limited to plain error because Morin-Davila did not raise his
arguments in the district court. See id. at 327-28; United States v. Ruiz, 621
F.3d 390, 398 (5th Cir. 2010). To prevail, he must show a forfeited error that is
clear or obvious and affects his substantial rights. Puckett v. United States, 556
U.S. 129, 135 (2009). If he makes this showing, we have the discretion to correct
the error but only if it “seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” Dominguez-Alvarado, 695 F.3d at 328
(internal quotation marks and citation omitted).
      Morin-Davila is correct in asserting that his claims are foreclosed by
Dominguez-Alvarado, 695 F.3d at 329-30. The district court did not depart from
the Guidelines by imposing a term of supervised release on Morin-Davila. Id.
at 329. Morin-Davila thus has shown no error, plain or otherwise, as to the
district court’s failure to give the notice required by Federal Rule of Criminal
Procedure 32(h) before ordering a supervised release term. Moreover, the
district court gave an adequate explanation of its sentencing decision when it
determined that supervised release would serve as an added deterrent in light
of Morin-Davila’s particular history and circumstances. See id. at 329-30.
Accordingly, Morin-Davila has shown no error, plain or otherwise, as to this
claim. Id. at 327-28.
      Likewise, Morin-Davila fails to show error with regard to the substantive
reasonableness of his sentence; the court’s statements at sentencing provided
support for the imposed term of supervised release. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009); see also § 5D1.1, comment. (n.5).
      AFFIRMED.



                                        2